 Case 2:18-cv-07670-CAS-PLA Document 17-1 Filed 03/11/19 Page 1 of 3 Page ID #:119




1    MICHAEL N. FEUER (SBN 111529)
2    City Attorney
     GABRIEL S. DERMER (SBN 229424)
3    Assistant City Attorney
4    ARLENE N. HOANG (SBN 193395)
     Deputy City Attorney
5    RUTH M. KWON (SBN 232569)
6    Deputy City Attorney
     200 N. Main Street, City Hall East, Room 675
7
     Los Angeles, CA 90012
8    Telephone (213) 978-7508/6952; Facsimile (213) 978-7011
9    arlene.hoang@lacity.org/ruth.kwon@lacity.org

10   Attorneys for Defendant
11   CITY OF LOS ANGELES
12
                       UNITED STATES DISTRICT COURT
13
14                    CENTRAL DISTRICT OF CALIFORNIA

15
     REX SCHELLENBERG, an individual,         Case No.: CV 18-07670 CAS (PLAx)
16
                                              DECLARATION OF RUTH KWON
17                    Plaintiff,              IN SUPPORT OF
          vs.                                 REPLY OF DEFENDANT CITY OF
18
     THE CITY OF LOS ANGELES, a               LOS ANGELES TO PLAINTIFF'S
19   municipal entity; Does 1-10,             OPPOSITION TO DEFENDANT'S
20                                            MOTION TO EXTEND TIME TO
21                    Defendant.              RESPOND TO THE INITIAL
                                              COMPLAINT [DKT. 1], AND TO
22                                            STRIKE THE FIRST AMENDED
23                                            COMPLAINT [DKT. 13]
24                                            Date: March 25, 2019
25                                            Time: 10:00 a.m.
                                              Courtroom: 8B
26
                                              Hon. Christina A. Snyder
27                                            United States District Judge
28
 Case 2:18-cv-07670-CAS-PLA Document 17-1 Filed 03/11/19 Page 2 of 3 Page ID #:120




1                                     DECLARATION
2         I, RUTH KWON, hereby declare as follows:
3         1.     I am an attorney at law duly licensed to practice before this Court. I
4    am a Deputy City Attorney for the City of Los Angeles and am counsel of record
5    for Defendant in this action. I make the following statements based upon my
6    personal knowledge and a review of the case files.
7         2.     On or about January 23, 2019, Deputy City Attorney Arlene N. Hoang
8    and I were assigned to represent the City in the present action.
9         3.     Based upon my review of the case files assembled prior to my
10   participation in the case, the City does not have any written record confirming that
11   Plaintiff’s property was taken on July 14, 2017. It is the City’s initial assessment
12   that Plaintiff’s claim does not have a basis in fact or law.
13        4.     As for the four additional incidents alleged in the “First Amended
14   Complaint,” despite the efforts of City employees, not all the necessary
15   documents have been compiled to establish basic facts and circumstances,
16   including the accuracy of the dates alleged. It is my understanding that the
17   difficulty lies in part in the number of different departments, divisions, and
18   personnel, which must be contacted for the additional intersections (or
19   thereabouts) where Plaintiff alleges his property was seized as well as the number
20   of other reported incidents involving Plaintiff.
21        5.     On January 28, Deputy City Attorney Hoang initiated the meet and
22   confer by detailed letter explaining that the “First Amended Complaint” was a
23   supplemental complaint required leave of court under Rule 15(d) of the Federal
24   Rules of Civil Procedure (“Rule”).
25        6.     From January 28, 2019 through February 5, 2019, there was an
26   ongoing exchange of written correspondence, including exchange of law and
27   analysis, with Plaintiff’s counsel, Carol Sobel and Monique Alarcon.
28

                                               1
     KWON DECL. ISO REPLY TO OPPOSITION TO DEFENDANT'S MOTION TO EXTEND
        TIME TO RESPOND TO THE INITIAL COMPLAINT AND STRIKE THE FAC
 Case 2:18-cv-07670-CAS-PLA Document 17-1 Filed 03/11/19 Page 3 of 3 Page ID #:121




1         7.     During the parties’ Local Rule 7-3 telephonic meet and confer on
2    January 31, Plaintiff’s counsel observed that they could and might file another
3    lawsuit for the additionally alleged claims to resolve the issues the City had raised.
4    Plaintiff’s counsel nonetheless insisted that no leave was required for their First
5    Amended Complaint. In response to these and other statements I stated various
6    reasons for why I believed leave of Court for a supplemental Complaint was
7    required and beneficial under Rule 15(d) under the Government Claims Act,
8    including prejudice to the non-moving party (here a government entity), the
9    administrative exhaustion requirements, filing fees, and overcrowding of dockets.
10        8.     I did not intend to suggest that the Plaintiff here was trying to avoid
11   the payment of a filing fee. Indeed, Plaintiff’s counsel had already suggested that
12   they might file a new lawsuit containing the additional claims (thus incurring
13   more fees) to resolve any issues.
14        9.     After receiving an email mischaracterizing the statement I made
15   during the call, I sent an email dated February 5, 2019 to Plaintiff’s counsel
16   correcting that impression. Attached as Exhibit A are the emails and letter
17   exchanged, representing the written meet and confer correspondence with
18   Plaintiff’s counsel.
19
20        I declare under penalty of perjury that the foregoing is true and correct.
21        Executed this 11th day of March 2019 in Los Angeles, California.
22
                                                 /s/
23                                             RUTH M. KWON
24
25
26
27
28

                                               2
     KWON DECL. ISO REPLY TO OPPOSITION TO DEFENDANT'S MOTION TO EXTEND
        TIME TO RESPOND TO THE INITIAL COMPLAINT AND STRIKE THE FAC
